Citation Nr: 0212131	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Stephen G. Allen, Attorney at 
Law



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to December 
1981, and died on December [redacted], 1997.  The appellant is the 
veteran's surviving spouse.  

This matter arose from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appellant filed a timely appeal, 
and the case was referred to the Board of Veterans' Appeals 
(Board).  In February 2001, the Board remanded the case to 
the RO for additional development.  

The Board observes that, with respect to the appellant's 
claim of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318, the veteran was not rated totally 
disabled by VA for a continuous period of ten years prior to 
his death, or at least five years from his release from 
active duty.  Such a claim under the provisions of 
38 U.S.C.A. § 1318 is subject to a temporary stay of 
processing that has been imposed by the Board.  See National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  No action 
will be taken on this issue until the stay is lifted.  

The Board considers the issue involving entitlement to 
service connection for the cause of the veteran's death to be 
separate and distinct from the issue of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  This is 
so because § 1318 contemplates particular criteria for 
eligibility to entitlement to DIC benefits that are not for 
consideration in a service connection case.  Therefore, the 
Board may address the issue of entitlement to service 
connection for the cause of the veteran's death at this time.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1997, of cardiac arrest.  
Listed on the death certificate as other significant 
conditions that contributed to death but did not result in 
the underlying cause were atherosclerotic vascular disease, 
paraplegia, and lumbar stenosis.  

2.  At the time of the veteran's death, he was assigned a 
combined 20 percent disability evaluation, effective from 
January 1, 1982.  Service connection was in effect for a 
herniated nucleus pulposus of the lumbar spine, evaluated as 
20 percent disabling, and for bilateral hearing loss, a 
lesion of the right lung, and prostatic calculi with 
microscopic hematuria by history, all assigned noncompensable 
disability evaluations.  

3.  Cardiac disability is not attributable to military 
service; service-connected disability did not cause or 
otherwise contribute materially to the veteran's death.  

4.  No claim for VA compensation benefits was pending at the 
time of the veteran's death.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
his death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.301, 3.303, 
3.312 (2001).  

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.1000 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran had been chronically 
ill for many years, and that his death was related to his 
active military service.  She also maintains that he should 
have been entitled to a total disability rating due to 
service-connected disabilities and for higher ratings than 
those assigned at the time of his death.  Accordingly, the 
appellant maintains that she should be entitled to service 
connection for the cause of the veteran's death, and to 
accrued benefits.  In such cases, the VA has a duty to assist 
the appellant in developing facts which are pertinent to her 
claims.  

As noted in the Board's February 2001 Remand, the President 
signed legislation that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim, and to assist a claimant in the development of a 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  VA has indicated that, 
with the exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA, and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.  

In this case, the Board finds that VA has complied with the 
VCAA.  First, VA notified the appellant and her attorney of 
the information needed to substantiate her claims.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002).  In the August 
1999 rating decision, the September 1999 statement of the 
case, and in subsequent supplemental statements of the case, 
the appellant was informed as to why her claims were denied, 
and what particular evidence was needed to support her 
claims.  She was further advised via correspondence of March 
2001 of her rights and duties under the VCAA.  In addition, 
she was provided with the regulations pertinent to her 
claims, and she was provided the opportunity to present 
additional evidence and argument in support of those claims.  

Second, the VA fulfilled its duty to assist the appellant in 
obtaining and fully developing all of the evidence relevant 
to her claims to the extent practicable.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  Here, the veteran's service 
medical records as well as his service personnel records have 
been obtained and associated with the claims file.  The 
veteran's voluminous post-service clinical treatment records, 
to include VA rating examination reports, have been obtained 
as well as a copy of his death certificate.  The appellant 
was further offered the opportunity to present personal 
hearing testimony before a Hearing Officer or a Board member, 
but declined such opportunity.  

Following the Board's February 2001 Remand, the veteran's 
claims file was referred to a VA medical specialist in order 
to obtain a medical opinion as to the veteran's cause of 
death.  The examiner reviewed the claims file, and addressed 
the question as to whether service-connected disability could 
have contributed in a material way to the veteran's death.  
The examiner included a rationale which formed the underlying 
basis for his medical opinion.  

The Board has no knowledge of any other documentation which 
could be obtained in support of the appellant's claims.  
Here, the Board observes that all identified clinical 
treatment records and other medical evidence pertaining to 
the veteran have been obtained and associated with the claims 
files.  There do not appear to exist any additional 
outstanding clinical treatment or other medical records of 
relevance to this particular case.  Finally, the Board notes 
that the new provisions of the VCAA have been applied in the 
adjudication of the appellant's claims.  Under these 
circumstances, no further development is required under the 
VCAA.  

Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2001).  A principal or contributory cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2001).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c) (2001).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  

A veteran's surviving spouse is generally eligible for DIC 
benefits when the veteran dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.5(a) (2001).  A service-connected disability is one that 
was contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a casual connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In the present case, the veteran died of cardiac arrest due 
to atherosclerotic vascular disease on December [redacted], 1997.  As 
noted, during his lifetime, service connection was in effect 
for a herniated nucleus pulposus of the lumbar spine (low 
back disability), evaluated as 20 percent disabling, and for 
bilateral hearing loss, a lesion on the right lung, and for 
prostatic calculi with microscopic hematuria by history.  All 
of the service-connected disabilities other than the low back 
disorder were assigned noncompensable evaluations.  Further, 
beginning in 1995, the veteran was confined to custodial care 
in a VA medical facility due to disability including 
paraplegia which was incurred as a result of non-service-
connected multiple sclerosis.  The veteran had not filed a 
claim for service connection for multiple sclerosis prior to 
his death.  In addition, some ten years after his discharge 
from service, he suffered a stroke in 1991.  

The veteran's service medical records fail to disclose any 
cardiac or atherosclerotic vascular disease.  He had 
undergone a VA rating examination in February 1982, in which 
his heart was found to have been essentially within normal 
limits.  No heart or vascular disability was diagnosed.  
Post-service clinical treatment records disclose that in July 
1992, the veteran was noted to have a history of chest pain, 
but he did not have a documented history of coronary artery 
disease.  In August 1995, the veteran had undergone a carotid 
endarterectomy to correct a 70 percent stenosis in the right 
carotid artery.  

As discussed, the veteran died on December [redacted], 1997, while in 
VA custodial care.  He had been found non-responsive and 
without a pulse.  Attempts to revive him were unsuccessful.  
Following his death, an autopsy was performed.  The autopsy 
report includes the examining physician's notations that the 
veteran had a history of atherosclerosis, 
hypercholesterolemia, peripheral vascular disease, 
hypertension, and that he had experienced multiple 
cerebrovascular accidents (strokes).  She offered that the 
veteran's cause of death was most likely due to an acute 
myocardial infarction in the setting of atherosclerotic 
cardiovascular disease.  She further offered that the veteran 
had multiple risk factors for myocardial infarction, 
including calcific atherosclerosis, hypercholesterolemia, 
hypertension, peripheral vascular disease, and microscopic 
evidence of a previous (old) myocardial infarction.  The 
examining physician also offered that the lesions associated 
with the veteran's diagnosed multiple sclerosis were not 
consistent with infarction.  It was also reported that 
urosepsis secondary to chronic cystitis and prostatitis may 
have contributed to his death, but this could not be 
determined because of the lack of clinical evidence.

The veteran's claims file was referred to a VA medical 
specialist for review in order to determine whether his death 
was attributable to a service-connected disability.  The VA 
physician's report, dated in October 2001, reflects that the 
examining physician reviewed the relevant medical evidence 
contained in the veteran's claims file.  The examiner noted 
the veteran's prior medical history, including the incurrence 
of his service-connected low back disability, the onset of 
multiple sclerosis and subsequent debilitation following 
service, and his death in 1997 due to a myocardial infarction 
in a VA nursing home.  The examiner then went on to discuss 
the findings noted in the veteran's autopsy report as set 
forth more fully above.  He offered that the autopsy report 
made no reference to any contribution the veteran's service-
connected herniated disc may have made to the cause of his 
death.  The examiner stated that it was "virtually 
incomprehensible" that thoracic and thoracolumbar lesions 
could have contributed to the veteran's death, and also 
impossible that his service-connected herniated disc disease 
could have contributed to death.  The examiner offered that 
the veteran had undergone surgery to correct or at least 
alleviate the low back problem, and that the discs were not 
an issue at the time of his death.  He offered the opinion 
that there was ample evidence for a cardiac cause of death 
with generalized and cardiac atherosclerotic disease, and a 
prior history of myocardial infarction.  Therefore, the 
examiner concluded that the veteran's service-connected 
herniated nucleus pulposus did not contribute to his death.  

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  There is no medical evidence of record to show that 
any of his service-connected disabilities, to include the low 
back disorder evaluated as 20 percent disabling, contributed 
in any way to his death.  Additionally, there is no medical 
evidence of record to suggest that the veteran's coronary-
related disorders were attributable to his active service.  
As noted, the service medical records are completely negative 
for any indication of such complaints, and none of the 
clinical treatment records contains any opinion suggesting 
that the atherosclerotic vascular disease process began in 
service.  

With respect to the question as to whether the veteran's 
service-connected disabilities may have contributed to his 
death, the Board observes that the physician who conducted 
the autopsy report did not make any connection in that 
regard.  Even though there was some mention made of 
prostatitis as a possible contributing factor, it was noted 
that such a conclusion could not be made because there was no 
clinical evidence to support it.  Additionally, the veteran's 
claims file was reviewed by a VA medical specialist to 
determine whether there may have existed some link between 
the low back or other service-connected disability and the 
cause of the veteran's death.  The examining VA physician 
responded in the negative.  Moreover, even if service 
connection had been established for multiple sclerosis, such 
disability was ruled out by the autopsy physician and by the 
examining VA physician as a contributing cause of the 
veteran's death.  In short, there is no medical evidence of 
service incurrence of the veteran's cause of death.  

The Board recognizes that in his last years, the veteran 
suffered from completely debilitating multiple sclerosis, and 
that he experienced a degree of disability from his service-
connected low back disorder.  However, service connection was 
not established for multiple sclerosis at the time of his 
death.  Additionally, as noted above, the pathologist 
concluded that such a disability did not affect the veteran's 
demise because the lesions due to multiple sclerosis were not 
ones that would have caused or contributed to infarctions.  
Accordingly, because the greater weight of the evidence is 
against the appellant's claim of service connection, the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's cause of death was related to 
military service.  Such lay statements do not, however, 
constitute medical evidence.  As a lay person, without 
medical training and expertise, the appellant is not 
competent to address an issue requiring an expert medical 
opinion, to include opinions as to medical etiology or 
medical diagnoses.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions); see also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(2) (competency 
is an adjudicative determination).  

Accrued Benefits

As discussed, the appellant has asserted her belief that the 
veteran should have been entitled to receive a disability 
evaluation in excess of 20 percent for his service-connected 
low back disability, and that he should have been entitled to 
receive TDIU benefits during his lifetime.  Accordingly, the 
appellant maintains that she should be entitled to receive 
accrued benefits.  Under 38 U.S.C.A. § 5121(a), accrued 
benefits are defined as "periodic monetary benefits to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. § 3.1000(a) (2001).  

In Jones v. West, 136 F.3d 1296,1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's benefits claim is that, without the veteran having 
a claim pending at the time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  

In the instant case, the veteran previously initiated an 
appeal of a July 1994 rating decision when he filed a notice 
of disagreement in August 1994.  However, a statement of the 
case was issued in August 1995 and no substantive appeal was 
thereafter received in a timely manner.  38 C.F.R. §§ 20.200, 
20.302.  He thereafter filed a claim for an increased rating 
in December 1996.  His claim for entitlement to a disability 
evaluation in excess of 20 percent for a herniated nucleus 
pulposus of the lumbar spine and for entitlement to TDIU 
benefits was denied by an October 1997 rating decision.  The 
cover letter providing the veteran with notice of the 
decision was date stamped on November 4, 1997.  When the 
veteran died on December [redacted], 1997, he had not filed a notice 
of disagreement (NOD) with respect to the October 1997 rating 
decision.  Accordingly, the veteran no longer had any claim 
pending at the time of his death.  It had been adjudicated by 
the RO and not appealed.  Id.  

The United States Court of Appeals for Veterans Claims has 
held that a veteran's claim for disability compensation does 
not survive his death, but rather dies with him.  The only 
claims which survivors of a veteran may assert are those 
specifically provided by law.  See Vda de Landicho v. Brown, 
7 Vet. App. 42, 47 (1994).  Here, the law makes no provision 
to allow the appellant or her representative to file a notice 
of disagreement on behalf of the veteran after his death.  As 
the veteran's claims for VA benefits were denied by the 
October 1997 rating decision, and as he was deemed to have 
received notice of such decision prior to his death, his 
claim for benefits was no longer pending.  

Consequently, there is no legal basis for the appellant's 
claim for payment of accrued benefits.  Accordingly, as the 
law and not the evidence, is dispositive in this case, 
entitlement to payment of accrued benefits is denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law and not the evidence is 
dispositive of the issue, the claim must be denied because of 
a lack of entitlement under the law).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to accrued benefits is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

